Citation Nr: 0711697	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-02 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease 
claimed as chest pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in May 1985 with over 22 
years active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied entitlement to service 
connection for chest pain.

In March 2003, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.  

This case was previously before the Board and, in August 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  


FINDING OF FACT

Cardiovascular disease did not have its onset in service nor 
was it manifested to a compensable degree within one year 
after the veteran retired from service.


CONCLUSION OF LAW

Cardiovascular disease was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101,110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, March 
2003, and August 2004; a rating decision in December 2001; 
and a statement of the case in October 2002.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Here we note in this 
case, VA has been unable to secure the veteran's service 
medical records associated with his early period of service 
in the 1960's. The Board recognizes that the Court has held 
that, in cases where records once in the hands of the 
Government are missing, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis herein has 
been undertaken with this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection.  It merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46 (1996).  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination and opinion in relation 
to this claim.  Thus the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

Merits of the Claim

The veteran claims entitlement to service connection for 
cardiovascular disease claimed as chest pain. At the outset 
the Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitutes a disability for which service 
connection may be granted.  See  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a chronic disease, such as cardiovascular disease, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease will be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Here the veteran's available service medical records show 
that he was seen by service physicians on multiple occasions, 
beginning in October 1980, for evaluations related to 
complaints of chest pain.  In October 1980 the veteran 
reported experiencing pain in his chest for approximately 
three to four days.  Following clinical evaluation and an 
EKG, which was within normal limits, gastritis was diagnosed.  
In November 1982, the veteran was admitted to a service 
department hospital with complaints of chest pain of 
approximately one month duration.  He reported that his pain 
usually occurred when he was resting and lasted more than an 
hour.  Physical examination and laboratory testing, to 
include an EKG and enzymes, were within normal limits 
exclusive of mild tenderness under the left anterior 5th and 
6th rib area.  A cardiac stress test found the veteran's 
maximum heart rate to be normal.  Costochondritis was the 
discharge diagnosis.  When evaluated in May 1984 for further 
complaints of chest pain it was noted that recent EKG and 
chest x-rays were negative.  His treating physician in 
rendering a diagnostic impression that the veteran had a 
probable increased risk for atherosclerotic heart disease 
observed that the veteran had a family history of myocardial 
infarctions and that he was a heavy smoker.  On the veteran's 
March 1985 medical examination for service retirement, a 
clinical evaluation of the heart and vascular system found no 
abnormalities.  It was noted on this examination as medical 
history that the veteran had two episodes of chest pain 
between 1982 and 1984 for which he was hospitalized in 1982.  
It was further noted that follow-up cardiac evaluations were 
within normal limits with no disease found.

Post service there is no showing of cardiovascular disease 
within the one-year period following service separation in 
May 1985.  The veteran testified and the medical evidence 
shows that the veteran was first diagnosed as having heart 
disease in November 1989, when he was hospitalized at a 
private medical facility with new onset angina. While 
hospitalized the veteran underwent cardiac catherization 
which demonstrated a 95 percent occlusion of the proximal to 
mid-right coronary artery.  Coronary atherosclerotic heart 
disease was the pertinent discharge diagnosis.

The first showing of heart disease of any kind, approximately 
four years after service is too remote in time from service 
to support the claim that it is related to service to include 
complaints of chest pain therein, absent medical evidence to 
the contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service connection may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.) 

With respect to the veteran's current coronary artery 
disease, the Board finds no evidence of record that provides 
a competent opinion establishing a link between the veteran's 
current coronary artery disease and an event in service.  We 
have considered an April 2003 statement from the veteran's 
treating physician, Dr. K.W.S. , who reported reviewing the 
veteran's military records.  Dr. S. noted that these records 
show that on several occasions the veteran presented in 
service with complaints of chest pain "and although atypical 
in nature, these symptoms where similar to what he presented 
with when coronary disease was diagnosed objectively."  He 
further stated his belief that the veteran's "chest pain at 
that time could have been related to coronary artery disease, 
although it was never diagnosed objectively while on active 
duty."  The Board does not question the good faith of this 
physician who has provided treatment to the veteran for his 
heart disease.  However, Dr. S. is not completely correct 
when he equates as similar the veteran's symptoms of chest 
pain in service to his complaints of chest pain in November 
1989.  The Board notes that the veteran's complaints of chest 
pain in service were reported to usually occur when he was 
resting while his complaints in November 1989 were reported 
to be accompanied with a numb feeling down his left arm and 
to stop immediately when he ceased heavy physical activity 
and did not occur at rest, as shown in the Gwinnett Hospital 
System  Report of History and Physical, dated in November 
1989.  Furthermore, the opinion relating a link between the 
veteran's chest pain in service and his later onset of 
coronary artery disease was phrased in terms of general 
possibility.  This opinion is equivocal, even speculative.  
As it merely suggests a possibility of a relationship it is 
of limited probative value.  See Stigman v. Derwinski, 3 Vet. 
App. 228 (1992); Tirpak v. Derwinski, 3 Vet. App. 609 (1992).

In contrast to this opinion a VA examiner in July 2002, 
opined following a review of the veteran's medical history, 
that the veteran had atypical chest while in service 
occurring at rest that was unrelated to his coronary artery 
disease.  A subsequent VA physician in response to a question 
as to whether the chest pain noted in service was related to 
the veteran's current coronary artery disease responded no, 
adding that the earlier complaints of chest pain were 
attributed to costochondritis.

Furthermore, a more recent VA physician, following, a review 
of the veteran's claims file, while opining that the 
pathology of his present heart disease was likely due to his 
family history of heart disease, hypertension, and tobacco 
abuse, failed to equate his symptoms of chest pain in service 
to his current coronary artery disease.  That examiner stated 
that the pathology of the disease likely began during the 
veteran's 30's due to those listed factors.  While the 
veteran was in service during his 30's, that examiner's 
opinion does not provide any rationale for finding that the 
heart disease began during the veteran's 30's, where 
inservice cardiac testing was within normal limits.  
Therefore, the Board finds that the previous VA opinions are 
more persuasive.  In this case, the Board has placed greater 
probative weight on the previous VA opinions finding that the 
current heart disease was unrelated to the service complaints 
of chest pain.  Those opinions noted that the complaints of 
chest pain had been evaluated in service.  The cardiac 
findings were within normal limits, while the chest pain was 
attributed to costochondritis.

The opinions noted above from VA physicians, together with 
the service and post service medical records which fail to 
reveal the presence of heart disease in service or for 
several years after the veteran's retirement from service, 
provide the basis upon which the Board rests its conclusion 
that the preponderance of the evidence is against the 
veteran's claim for service connection for cardiovascular 
disease claimed as chest pain.   


ORDER

Service connection for cardiovascular disease claimed as 
chest pain is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


